t c memo united_states tax_court onesimo r espinoza petitioner v commissioner of internal revenue respondent docket no filed date onesimo r espinoza pro_se robert v boeshaar for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction whether he is entitled to the child_tax_credit and whether he is entitled to head_of_household filing_status for all section references are to the internal_revenue_code in effect for findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in washington state when he filed his petition petitioner’s son was born date petitioner and his son’s mother were divorced in in a permanent order of child_support filed date in the superior court of washington county of thurston petitioner was ordered to pay to his son’s mother child_support of dollar_figure per month one provision of that order permitted petitioner for income_tax purposes to claim his son as a dependent in odd years provided that his child_support payments were current petitioner continued to pay that amount throughout petitioner’s son lived with petitioner’s former wife for all of and she was the custodial_parent on his federal tax_return for petitioner claimed a dependency_exemption deduction and a dollar_figure child_tax_credit in relation to his son and reported his tax_liability using head_of_household rates petitioner did not attach to the return a form_8332 release of claim to exemption for child of divorced or separated parents because his son’s mother did not provide a signed form_8332 despite petitioner’s efforts to secure one from her opinion the internal_revenue_code allows as a deduction in computing taxable_income an exemption for each dependent of a taxpayer sec_151 a child of a taxpayer generally qualifies as a dependent if the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year in issue sec_152 c however sec_152 limits the dependency_exemption deduction where the child’s parents live apart in the case of divorced or separated parents special rules determine which parent may claim a dependency_exemption deduction for a child see sec_152 as relevant to the present case sec_152 allows the noncustodial_parent to claim a dependency_exemption deduction for a child if the custodial_parent signs a written declaration releasing her claim to the exemption and the noncustodial_parent attaches the declaration to his federal_income_tax return the declaration required by sec_152 must be made on either form_8332 or on a statement conforming to the substance of that form see 114_tc_184 affd sub nom 293_f3d_1208 10th cir form_8332 requires a taxpayer to furnish the name of each child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year or years for which the claims were released id pincite the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date petitioner could not obtain a form_8332 executed by the mother of his son and as a result he could not attach this required form to his federal_income_tax return petitioner is therefore not entitled to the dependency_exemption deduction under sec_152 see eg himes v commissioner tcmemo_2010_97 gessic v commissioner tcmemo_2010_88 thomas v commissioner tcmemo_2010_11 walker v commissioner tcmemo_2008_194 sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child for purposes of the child_tax_credit means a qualifying_child as defined in sec_152 who has not attained age sec_24 because petitioner did not establish that his son was a qualifying_child under sec_152 or the exception in sec_152 he does not satisfy the qualifying_child requirement of the child_tax_credit under sec_24 thus he is not entitled to the child_tax_credit claimed with respect to his son sec_1 establishes a special income_tax rate for individual taxpayers filing as head of a household sec_2 provides the requirements for head_of_household filing_status in order to qualify as head of a household petitioner must have been unmarried at the end of and maintained a household that was the principal_place_of_abode of at least one dependent for more than one-half of the taxable_year see sec_2 petitioner’s home was not the principal_place_of_abode of his son and he has not suggested that any other person qualifies as his dependent during thus he must use single filing_status in calculating his tax_liability decision will be entered for respondent
